DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action cited in the petition dated April 13, 2021, is persuasive and, therefore, the finality of that action is withdrawn.  A new Non-Rejection is hereby submitted.  The petition will be considered once the case is assigned to the appropriate SPRE.  The examiner apologies for any inconvenience this may have caused.

Information Disclosure Statement
The information disclosure statements filed January 26, 2021 and March 4, 2021, have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matlack et al (Pub Num 2016/0293294, herein referred to as Matlack). Matlack discloses an electrical submersible pump system (Figs 1-12) comprising a three phase power cable (500), which may be exposed to harsh environmental and operational conditions (Paragraph 2).  With respect to claim 1, Matlack discloses a cable (500, Fig 5) comprising a three power conductors (510, 510, 510), wherein each of the power conductors (510, 510, 510) is provided with at least one extruded polymeric insulating layer (520, 520, 520, Paragraph 126) made of an insulating polymer, which may be ethylene copolymer (i.e. EPDM, Paragraph 61), three metal tubes (not shown) may be placed in a radial external position with respect to the insulating layer (520, 520, 520, Paragraph 66) and an extruded encapsulating layer (540, as described in Paragraph 106) embedded the three power conductors (510, 510, 510) and made of fluoropolymer (Paragraph 73), wherein the extruded encapsulating layer (540) may be the outer most layer of the cable (500, i.e. layers 550 and 560 are optional layers and may be omitted,  Paragraphs 83 & 86, thereby having layer 540 the outermost layer).  With respect to claim 2, Matlack discloses that the cable (500) has a flat cross section (Fig 5).  With respect to claim 3, Matlack discloses that the conductor size may be of at least 6 AWG (Paragraph 124, i.e. 8-0 AWG, Table 1).  With respect to claim 4, Matlack discloses that the conductor size may be of at least 2/0 AWG (Paragraph 124, i.e. 8-0 AWG, Table 1).  With respect to claim 5, Matlack discloses that the insulating layer (520, 520, 520) is made of EPDM (Paragraph 61).   With respect to claim 8, Matlack discloses that the insulation layer (520) may be an extruded inner insulating layer and an outer insulating layer (Paragraph 126).  With respect to claim 13, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matlack (Pub Num 2016/0293294) in view of Applicant Own Admission of Prior Art (herein AOAPA).  Matlack discloses an electrical submersible pump system (Figs 1-12) comprising a three phase power cable (500), which may be exposed to harsh environmental and operational conditions (Paragraph 2), as applied to claims 1 & 8 above.  
	While Matlack discloses that cable (500) may include coatings or layers containing materials such as PFA (Paragraph 94), wherein the insulating layer (520, 520, 520) may comprise extruded of one or more layers (Paragraph 126) about each conductor (510, 510, 510), Matlack doesn’t specifically state that the insulating layer comprises perfluoroether (i.e. PFA) (claim 6), nor the inner and outer insulating layer being the same insulating polymer (claim 9).
	AOAPA teaches a known power cable for usage with an ESP comprising three power conductors having two insulating layers, wherein the two insulating layers may be formed of the same or different materials, such as polyimide or fluoropolymer (see Background Section, Page 2, Paragraph 3), wherein the fluoropolymer insulation may be perfloroalkoxy (Page 3, Paragraph 3, lines 18-20).  
	With respect to claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of Matlack to comprise the insulation material being made of perfluoroether as taught by AOAPA because AOAPA teaches that such a material is well known and commonly utilized for usage 
With respect to claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluoropolymer insulating material of Matlack to comprise the insulation containing an fluoropolymer having a high purity one having impurities of size lower than 40µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of Matlack to comprise the insulation material being a dual insulation being made of the same materials as taught by AOAPA because AOAPA teaches that such a configuration is well known and commonly utilized for usage with a ESP system (see Background Section, Page 2, Paragraph 3).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matlack (Pub Num 2016/0293294) in view of Hedberg (Pat Num 5,894,104).  Matlack discloses an electrical submersible pump system (Figs 1-12) comprising a three phase power cable (500), which may be exposed to harsh environmental and operational conditions (Paragraph 2), as applied to claim 1 above.  
	While Matlack discloses that the cable (11) may include a shielding layer (Paragraph 65) that may be formed of a metallic layer,  Matlack doesn’t specifically 
	Hedberg teaches a cable (Figs 1-11), that may be utilized in a down hole well logging (Col 1, lines 5-9), wherein the cable (11) contains a metallic tube surrounding the conductor (20), wherein the metallic tube is made of a metal that exhibits superior mechanical properties and corrosion resistance (Col 2, lines 13-21).  Specifically, with respect to claims 10-12, Hedberg teaches a cable (11) that comprises a conductor (20) comprising an insulating layer (21), wherein the insulation is surrounded by a metallic tube (23), that may be Incoloy 825 (i.e. titanium stabilized austenitic nickel iron chromium alloy), which is wrapped around the insulated conductor (Fig 2) and seam welded (Col 2, lines 13-21).
With respect to claims 10-12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of Matlack to comprise the metal tube being made of titanium stabilized austenitic nickel iron chromium alloy, as taught by Hedberg because Hedberg teaches that such metallic material exhibits superior mechanical properties and corrosion resistance (Col 2, lines 13-21) and since such materials are known and commonly utilized as coil tubing because of its durability and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
This action is non-final rejection.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/



Primary Examiner
Art Unit 2847
WHM III
April 19, 2021